IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                     FILED
                                                                  December 12, 2007
                                 No. 07-10122
                               Summary Calendar                Charles R. Fulbruge III
                                                                       Clerk

UNITED STATES OF AMERICA

                                             Plaintiff-Appellee

v.

CARLOS RUBEN ZUNIGA

                                             Defendant-Appellant


                  Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:06-CR-91-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Carlos Ruben Zuniga pleaded guilty to illegal reentry after deportation
and was sentenced to 60 months of imprisonment and three years of supervised
release.
      Zuniga argues on appeal that the district court erred in denying his motion
to withdraw his guilty plea because, in accord with the factors listed in United
States v. Carr, 740 F.2d 339, 343-44 (5th Cir. 1984), he did not delay in filing his



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-10122

withdrawal motion, he did not have close assistance of counsel, and his plea was
not knowing and voluntary because he erroneously thought he was going to be
sentenced to 20 years of imprisonment. However, although Zuniga did quickly
file his withdrawal motion, none of the remaining Carr factors weighed in his
favor. See Carr, 740 F.2d at 343-44. Accordingly, the district court did not abuse
its discretion in denying the motion. See United States v. Powell, 354 F.3d 362,
370 (5th Cir. 2003).
      AFFIRMED.




                                        2